United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4121
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Mark Louis Peters,                       *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: May 17, 2006
                                  Filed: September 14, 2006
                                   ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON and COLLOTON, Circuit Judges.
                              ___________

JOHN R. GIBSON, Circuit Judge.

       Mark Louis Peters appeals from his conviction for bank fraud in violation of 18
U.S.C. § 1344 and counterfeited securities in violation of 18 U.S.C. § 513(a). The
charges arose in connection with a counterfeit check in the amount of $90,700 payable
to Peters and delivered to his home. He endorsed the check and deposited it into his
account at Bremer Bank; Peters contends that he did not know that the check was
counterfeit. Some two months later, the bank advised him that the check was
counterfeit and he offered to repay it if he was responsible, but the bank did not
pursue the offer. Nearly three years later, the FBI arrested him, and he was indicted
and convicted on both counts. Peters argues that the district court1 erred in denying
his motions for acquittal and for a new trial because the government failed to
introduce sufficient evidence of criminal intent. We affirm.

                                           I.

       A commercial delivery service came to Peters's home in January 2002 and
delivered a $90,700 check, payable to Peters and P&M, Inc. P&M was a company
that Peters had started, but it was not registered or doing any business. Peters had
opened a savings account with a ten dollar deposit on November 26, 2001, in his name
"d/b/a P&M," or doing business as P&M, so that he could conduct transactions in both
names. The $90,700 check was purportedly drawn by National States Insurance
Company, a life and health insurance company. After asking bank officials whether
the check would clear, Peters deposited it into the P&M account at the Bremer Bank
on January 29, 2002. Within two weeks of depositing the check, he withdrew or
moved to his checking account almost half of the funds. As Peters later told an FBI
agent, he felt like he had won the lottery when he received the check, and he
speculated that it represented an insurance settlement from a minor automobile
accident that he had while working in Arkansas in February 2001. Peters, however,
had not been injured in that accident; he had filed no insurance claim, and his
employer's only claim was one for property damage filed with a different insurance
company, St. Paul Fire & Marine.

       In early March 2002, Bremer Bank contacted Peters to notify him that Royal
Banks, which held National States' account, was returning the check. Peters expressed
surprise to the bank officer that the check was not valid, explaining that he thought the
check was a settlement related to the Arkansas automobile accident. Peters also said


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-
that he did not recognize the name of the insurance company. He offered to repay
Bremer Bank at the rate of $100 per week if he was responsible, but the bank never
accepted that offer. When he called the bank in May to ask about the status of his
account, the bank did not return his calls or notify him that it had not suffered any loss
because Royal Banks had waited too long to return the check, entitling Bremer Bank
to reject the return under the Uniform Commercial Code. On June 1, 2002, Peters
received a letter from Bremer Bank notifying him that it had determined the check was
counterfeit.

        FBI agents arrested Peters on January 6, 2005, two and a half years after the
bank made its determination that the check was counterfeit. Peters told the FBI that
the check was an insurance settlement from the Arkansas accident, although he
acknowledged that he had not been injured in the accident. At trial, the manager from
the insurer that provided coverage for Peters's employer at the time of the accident
testified that the insurer makes no payment unless a claim is filed, and when it does
so it receives a release from the injured party showing satisfaction of the claim. He
testified further that checks in the $90,000 range typically are issued to cover serious
bodily injury or loss of income from permanent injuries, neither of which Peters
experienced in the February 2001 accident.

       Ralph Broeker, a fraud manager for Royal Banks with fifty years of experience
in the banking business, identified the check as counterfeit. Broeker testified that the
counterfeit check was created from a legitimate check written by National States
Insurance Company and made payable to Professional Radiology in the amount of
$4.43. Broeker testified that the person who created the counterfeit check would have
needed a legitimately issued check, a computer and high-quality printer, suitable
software, and supplies such as check stock ink. He further testified that he had no
proof that Peters had these materials or knew how to counterfeit a check and that,
early in the investigation, he may have told an FBI agent that Peters could have been
the victim in the matter.

                                           -3-
                                           II.

       We review de novo the district court's denial of a motion for judgment of
acquittal. United States v. Hively, 437 F.3d 752, 760 (8th Cir. 2006). We view the
evidence in the light most favorable to the jury's verdict and draw all reasonable
inferences in the government's favor, upholding the conviction as long as "there is an
interpretation of the evidence that would allow a reasonable-minded jury to find the
defendant[] guilty beyond a reasonable doubt." United States v. Vig, 167 F.3d 443,
447 (8th Cir. 1999). Thus, we must uphold the jury's verdict even where the evidence
"rationally supports two conflicting hypotheses" of guilt and innocence. United States
v. Serrano-Lopez, 366 F.3d 628, 634 (8th Cir. 2004) (internal quotations and citations
omitted). We will reverse the jury's verdict only if the jury "must have had a
reasonable doubt concerning one of the essential elements of the crime." United
States v. Sandifer, 188 F.3d 992, 995 (8th Cir. 1999).

       We review the denial of a motion for a new trial for abuse of discretion. United
States v. Rodriguez, 812 F.2d 414, 417 (8th Cir. 1987). The district court should grant
a new trial only if "the evidence weighs heavily enough against the verdict that a
miscarriage of justice may have occurred." Id. Absent a "clear and manifest" abuse
of discretion, we uphold the district court's ruling on a motion for a new trial. Id.

                                           A.

       Peters argues that the district court should have entered a judgment of acquittal
or granted a new trial on the bank fraud count because the government produced
insufficient evidence that Peters knew the check was counterfeit and thus failed to
prove the criminal intent element of the charge. To convict Peters of bank fraud, the
government had to prove that Peters "knowingly" executed or attempted to execute
"a scheme or artifice--(1) to defraud a financial institution; or (2) to obtain any of the
moneys, funds, credits, assets, securities, or other property owned by, or under the

                                           -4-
custody or control of, a financial institution, by means of false or fraudulent pretenses,
representations, or promises." 18 U.S.C. § 1344.

       Peters contends that the evidence establishes only that he unexpectedly received
a check and deposited it, innocently assuming the money was an especially generous
insurance settlement for a work-related auto accident he had a year earlier. He argues
that no reasonable jury could have found that this evidence proved the criminal intent
element for bank fraud where the government failed to bring direct evidence that
Peters knew that the check was counterfeit or had the ability to create or obtain a
counterfeit check.

       The government is permitted to and often does prove a defendant's criminal
intent with circumstantial evidence. See United States v. Idriss, 436 F.3d 946, 950
(8th Cir. 2006). Direct evidence of a defendant's mental state frequently is
unavailable, United States v. Londondio, 420 F.3d 777, 786 (8th Cir. 2005), and the
jury "is entitled to scrutinize and make reasonable inferences from defendant's conduct
and from all facts surrounding the incident in question." United States v. Pitts, 508
F.2d 1237, 1240 (8th Cir. 1974). Examples of circumstantial evidence from which a
jury reasonably can infer criminal intent include the defendant's "furtive conduct,"
attempts to abandon the counterfeit material, and "false exculpatory statements." Id.



       Viewed in the light most favorable to the verdict, the government's evidence
showed that Peters deposited a check for $90,700 into his bank account and that this
check, precisely addressed and payable to Peters and delivered to his home, was
counterfeit. When Peters deposited the check into his existing savings account, the
account balance was $6. In the months before Peters deposited the counterfeit check,
Bremer Bank statements showed similarly low balances in his other accounts. Peters
told a bank officer and, later, an FBI agent that he thought the check was an insurance
settlement from an accident he was involved in a year earlier in a vehicle leased by his

                                           -5-
employer. He admittedly had suffered no injury and filed no claim in the accident,
however, and his employer's property damage claim was not filed with National
States, a life and health insurance company. During the weeks after he deposited the
counterfeit check, Peters spent approximately half of the $90,700 to pay creditors and
make purchases. When the bank notified him that the check was counterfeit, he
responded with an offer to repay the money.

       Drawing all reasonable inferences favorable to the government, a reasonable
jury could find that Peters knew the sizable check from an insurance company with
which he had never filed a claim was counterfeit. When Peters presented that check
to the bank for deposit into his account, he represented that he was entitled to the
money. See United States v. Ponec, 163 F.3d 486, 489 (8th Cir. 1998). A reasonable
jury could conclude beyond a reasonable doubt that, by presenting that large
counterfeit check to a bank for deposit into his nearly empty account and spending
nearly half the money in the next few weeks, Peters knowingly executed a scheme to
obtain money from a financial institution by fraudulent representations in violation of
the bank fraud statute, 18 U.S.C. § 1344.

        Possibly, the evidence is susceptible to conflicting interpretations. As Peters
points out, he engaged in no furtive conduct; he openly deposited the check into his
Bremer Bank account. The government's own banking witness testified that he may
have told the FBI that Peters could be the victim in the matter, although this was early
in the investigation. Moreover, Peters's statements to the bank officer and to the FBI
agent that the check was a settlement from the 2001 auto accident are consistent with
each other. Nonetheless, the jury reasonably could have interpreted those
explanations as false exculpatory statements because of the sheer implausibility of
Peters's belief that an uninjured individual who never filed a claim could be entitled
to $90,700 from an insurance company unknown to him. Similarly, Peters's prompt
offer to repay the money upon notification that the check was counterfeit could show



                                          -6-
intent to deal fairly with the banks, but a reasonable jury also could interpret that offer
as an attempt to distance himself from the counterfeit material.

        While the evidence arguably could support Peters's theory that he unreasonably
but innocently deposited the $90,700 check, and spent half of it, on the assumption
that it was a fortuitously large insurance settlement from his minor accident the year
before, the jury's contrary interpretation of that evidence is reasonable. Where a
reasonable-minded jury could have found evidence sufficient to convict, we will not
disturb the verdict just because a different jury might have reached a different
conclusion. See Serrano-Lopez, 366 F.3d at 634. The government's evidence of the
implausibility of Peters's notion that he was entitled to the money as an insurance
settlement, coupled with his use of nearly half the funds within two weeks, was
sufficient to permit a jury to find beyond a reasonable doubt that Peters knowingly
executed a scheme to obtain money from the banks by false representations.
Accordingly, Peters was not entitled to a judgment of acquittal on the bank fraud
count.

      Nor did the district court abuse its discretion in denying Peters's motion for a
new trial, because the evidence does not weigh heavily enough against the jury's
verdict to render Peters's conviction a miscarriage of justice. As discussed above,
although certain interpretations of the evidence support Peters's theory of the case, the
jury had more than sufficient evidence to infer that Peters knew the check was
counterfeit and falsely claimed entitlement to it in a scheme to obtain money from
Bremer Bank and Royal Banks. The district court did not err in denying Peters's
motions for judgment of acquittal and new trial with respect to his bank fraud
conviction.




                                           -7-
                                            B.

      Peters next argues that the district court should have entered a judgment of
acquittal or granted a new trial on the counterfeited securities count because the
government produced insufficient evidence that Peters knew the check was counterfeit
or had the ability to create or obtain a counterfeit check and thus failed to prove the
criminal intent element of the charge. To convict Peters of counterfeited securities,
the government had to prove that Peters, with "intent to deceive," made, uttered, or
possessed a counterfeited security, that is, a falsely made check purporting to be
genuine. 18 U.S.C. § 513(a), (c).

       As with the bank fraud charge, the government was permitted to prove the
intent element of the counterfeited securities charge with circumstantial evidence,
which is often the only available evidence of a defendant's mental state. See
Londondio, 420 F.3d at 786. Again viewing the evidence in the light most favorable
to the verdict and drawing all reasonable inferences in its favor, a reasonable jury
could conclude beyond a reasonable doubt that Peters's attribution of the $90,700 to
an insurance settlement for a minor accident was false and that he knew that the large,
precisely addressed check from an insurance company with which he had no prior
dealings was counterfeit. A reasonable jury could conclude further that, by presenting
that counterfeit check to Bremer Bank for deposit into his nearly empty account and
quickly spending nearly half the money, Peters uttered or possessed a counterfeit
security with intent to deceive in violation of the counterfeited securities statute, 18
U.S.C. § 513(a). Because the government's evidence was sufficient to allow a
reasonable jury to convict Peters of counterfeited securities, he was not entitled to a
judgment of acquittal on that count.

       Finally, the district court did not abuse its discretion in denying Peters's motion
for a new trial on the counterfeited securities count. The same evidence that supports
the jury's conclusion on the bank fraud count also supports its finding that Peters was

                                           -8-
guilty beyond a reasonable doubt of counterfeited securities where he deposited, and
substantially spent, a check that he knew was counterfeit into his bank account. The
interpretations of the evidence that support Peters's theory of the case do not weigh
so heavily against the verdict as to render the conviction a miscarriage of justice.

      For the above reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -9-